Case 2:19-cv-00697-SPC-MRM Document 35 Filed 09/17/20 Page 1 of 2 PageID 115




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

JOANN AUCLAIR,

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-697-FtM-38MRM

BONITA SPRINGS LODGE ’35;2753
BENEVOLENT AND PROTECTIVE
ORDER OF ELKS OF THE UNITED
STATES OF AMERICA, INC.,

                Defendant.
                                                 /

                                                ORDER1

        Before the Court is the parties’ Notice of No Compromise and Joint Stipulation of

Dismissal with Prejudice (Doc. 34). Plaintiff sued Defendant for Fair Labor Standards Act

(“FLSA”) violations. The parties settled the FLSA claims in full without compromise and

with attorney’s fees negotiated separately. So the Court need not review and approve

the settlement for fairness. See Lynn’s Food Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d

1350, 1352 (11th Cir. 1982); Bonetti v. Embarq Mgmt. Co., 715 F. Supp. 2d 1222, 1226

n.6 (M.D. Fla. 2009). Each party signed the Joint Stipulation, so the Court will dismiss

this case with prejudice. Fed. R. Civ. P. 41(a)(1)(A)(ii); Anago Franchising, Inc. v. Shaz,

LLC, 677 F.3d 1272, 1278 (11th Cir. 2012).

        Accordingly, it is now

        ORDERED:



1
  Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
Case 2:19-cv-00697-SPC-MRM Document 35 Filed 09/17/20 Page 2 of 2 PageID 116




      (1) This case is DISMISSED with prejudice.

      (2) The Clerk is DIRECTED to enter judgment, terminate all pending deadlines or

          motions, and close the file.

      DONE and ORDERED in Fort Myers, Florida this 17th day of September, 2020.




Copies: All Parties of Record




                                         2
